Citation Nr: 0706060	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder from January 17, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1973, with additional service totaling eight years 
and eleven days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, granting entitlement of 
the veteran to service connection for post-traumatic stress 
disorder (PTSD) and assigning an initial schedular evaluation 
of 50 percent therefor, as of January 17, 2003.  


FINDINGS OF FACT

1.  From January 17, 2003, to September 6, 2005, the 
veteran's PTSD was manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, but 
not a showing of complete social and industrial impairment.

2.  From September 7, 2005, the veteran's PTSD is shown to be 
productive of no more than occupational and social impairment 
involving reduced reliability and productivity levels.  


CONCLUSIONS OF LAW

1.  From January 17, 2003, to September 6, 2005, the criteria 
for the assignment of an initial schedular rating of 70 
percent, but none greater, for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2006).

2.  From September 7, 2005, to the present, the criteria for 
the assignment of an initial schedular rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the claim for a 
higher initial rating, notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the veteran was provided in the 
RO's letters of July 2003 and March 2006, including that 
pertaining to Dingess/Hartman.   The veteran was thereby 
notified that he should submit all pertinent evidence in his 
possession.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the July 2003 VCAA letter pertaining to the 
PTSD claim was issued subsequent to the date of entry of the 
initial RO decision as to such matter in April 2003.  As 
well, the notice as to disability ratings or effective dates 
pursuant to Dingess/Hartman was furnished at a point in time 
after initial adjudication was undertaken.  However, it is 
evident that the claim was readjudicated by VA after 
providing full VCAA notice to the veteran, including that 
pertaining to Dingess-Hartman.  See Supplemental Statement of 
the Case (SSOC) issued in August 2006; Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  It is therefore determined that 
prejudice would not result to the veteran were the Board to 
enter a final decision as to the matter herein addressed on 
its merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the veteran's claims folder 
to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record contains a significant number of medical records 
relating to VA treatment received by the veteran for his 
PTSD.  The record reflects that one or more VA medical 
examinations have been afforded the veteran during the course 
of the instant appeal, with such examinations having been 
comprehensive in scope and productive of detailed clinical 
findings.  As there is ample competent evidence of record to 
render an appellate decision, there is no duty to provide 
another examination or obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, it is 
found VA has satisfied its duties under the VCAA.

Merits of the Claim for Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for PTSD was established by the RO through 
its rating decision of April 2003.  A 50 percent rating for 
PTSD under 38 C.F.R. § 4.130, DC 9411, was assigned at that 
time, effective from January 17, 2003.  Given that the 
veteran timely appealed the initial rating assigned in April 
2003, the holding in Fenderson v. West, 12 Vet. App. 119 
(1999), is applicable.  Under Fenderson, at the time of an 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found.  

PTSD is rated pursuant to 38 C.F.R. § 4.130, DC 9411.  Where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is for assignment.

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.

Total occupational and social impairment, due to such 
symptoms as: Gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent schedular evaluation.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995).  A GAF of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 
also 38 C.F.R. § 4.130; Carpenter, supra.  A Global 
Assessment of Functioning score of 21 to 30 denotes behavior 
that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  Id.

Regarding the period prior to September 7, 2005, the record 
identifies that a score of 44 was assigned for the veteran's 
PTSD on the Global Assessment of Functioning (GAF) Scale on a 
VA psychiatric examination in March 2004.  Such assessment is 
bolstered by the assignment of a GAF score of 40 on a VA 
Mental Health Clinic evaluation in April 2003, whereas a GAF 
score of 55 was entered by a VA clinician in February 2003.  
On the basis of the foregoing GAF scores, and with 
consideration of the psychiatric symptomatology evidence 
during this first period of time in question, it is concluded 
with resolution of all doubt in the veteran's favor that the 
disability picture presented during the period prior to 
September 7, 2005, more nearly approximates the criteria for 
the assignment of a 70 percent rating, but none greater, for 
his PTSD.  Fenderson.  The record does not otherwise denote 
the existence of total social and industrial impairment 
during the period in question, and it is pointed out that 
rating action adverse to the veteran was taken by the RO in 
February 2004 with respect to his claim for a total rating 
for compensation based on individual unemployability (TDIU).  

As for the period on and after September 7, 2005, findings 
from a VA psychiatric examination on the foregoing date, 
while productive of an overall GAF score of 45, yielded a GAF 
score of 54 specifically with respect to the veteran's PTSD.  
Outpatient progress notes subsequently compiled by VA reflect 
the assignment of a GAF score of 52 in October 2005 and 
indications in December 2005 were to the effect that the 
veteran was doing better and exhibiting only mild symptoms of 
PTSD.  Mild PTSD symptoms were likewise noted by VA 
clinicians in treatment notes of January and August 2006, 
with a GAF score of 54 being assigned as to the veteran's 
PTSD in January 2006.  

In all, the evidence presented as to the severity of the 
veteran's PTSD from September 7, 2005, does not show more 
than occupational and social impairment from PTSD with 
reduced reliability and productivity.  As such, a rating in 
excess of 50 percent is not shown to be warranted.  During 
the period since September 7, 2005, there is no showing that 
the veteran's PTSD was productive of such occupational or 
social impairment as to result in deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, or, for that matter, total social and industrial 
impairment.  Consequently, the criteria for the assignment of 
more than a 50 percent schedular rating are neither met nor 
approximated during the period from September 7, 2005, to the 
present, and, thus, this portion of the veteran's appeal must 
be denied.  Fenderson.  






ORDER

An initial schedular rating of 70 percent, but none greater, 
for PTSD is for assignment for the period from January 17, 
2003, to September 6, 2005, subject to those provisions 
governing the payment of monetary benefits.

An initial schedular rating in excess of 50 percent for PTSD 
for the period from September 7, 2005, to the present, is 
denied.


REMAND

The veteran by alleging that he has a marked work impairment 
due to his PTSD has reasonably raised the issue of his 
entitlement to an initial rating for PTSD on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2006).  Such 
matter has not to date been the subject of initial RO 
development or adjudication and remand is required to 
facilitate the completion of such actions.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006), the veteran 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate his claim 
for an initial extraschedular rating in 
excess of 70 percent for PTSD from 
January 17, 2003, to September 6, 2005, 
and in excess of 50 percent from 
September 7, 2005, including evidence of 
frequent hospital care for its treatment, 
or evidence that his PTSD, alone, has 
resulted in a marked interference with 
employment.  38 C.F.R. § 3.321(b)(1) 
(2006).  The veteran must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit and advised to submit 
all pertinent evidence not already on 
file that is held in his possession.  The 
veteran must also be informed that, if 
requested, VA will assist him in 
obtaining relevant evidence, provided 
that he furnishes sufficient, identifying 
information and written authorization.  

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.  

2.  The veteran must also be advised that 
employment records, to include statements 
from current or former supervisors and 
co-workers, would be relevant with 
respect to whether an extraschedular 
rating is warranted. 

3.  Lastly, the veteran's claim of 
entitlement to an initial extraschedular 
rating in excess of 70 percent for PTSD 
for the period from January 17, 2003, to 
September 6, 2005, and in excess of 50 
percent from September 7, 2005, must be 
initially adjudicated based on a de novo 
review of all pertinent evidence and 
consideration of all pertinent legal 
criteria.  If so warranted, referral of 
the matter to the VA's Under Secretary 
for Benefits or the VA's Director of the 
Compensation and Pension Service must be 
undertaken.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
must be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.




The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


